724 So. 2d 722 (1999)
UNITED SHIPPING CO. (NASSAU) LTD., United Shipping Co. (Nassau) Ltd. d/b/a Tropicbird Boat Tour and Tropicbird Boat Tour, Appellants,
v.
Edith Susan WITMER, etc., Appellee.
No. 98-1285
District Court of Appeal of Florida, Third District.
February 3, 1999.
Moseley, Warren, Prichard & Parrish and Robert E. Warren and Kimberly Held Israel, Jacksonville, for appellants.
Thornton, Davis & Murray and Holly S. Harvey, for appellee.
Before SCHWARTZ, C.J., and NESBITT and SHEVIN, JJ.
SCHWARTZ, Chief Judge.
In our view, there is nothing in the Florida activities of the appellants, the operators of a boat tour in the Bahamas for which tickets are sold by Florida-based cruise lines on board their vessels, which justifies subjecting them to Florida jurisdiction in an action for the drowning of a Carnival Cruise line passenger while on the tour at Paradise Island. Specifically, neither section 48.193(1)(a), Florida Statutes (1997), see Walt Disney World Co. v. Diaz, 691 So. 2d 1150 (Fla. 3d DCA 1997); see also State v. American Tobacco Co., 707 So. 2d 851, 854-55 (Fla. 4th DCA 1998); compare Universal Caribbean Establishment v. Bard, 543 So. 2d 447 (Fla. 4th DCA 1989), nor section 48.193(2), Florida Statutes (1997), see Spanier v. Suisse-Outremer Reederei A.G., 557 So. 2d 83 (Fla. 3d DCA 1990); Ranger Nationwide, Inc. v. *723 Cook, 519 So. 2d 1087 (Fla. 3d DCA 1988), review denied, 531 So. 2d 167 (Fla.1988), applies. Therefore, the order below denying the appellants' motion to dismiss for lack of personal jurisdiction is reversed.